DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0023788 to Beechie (“Beechie”).
-From Claim 1: Beechie discloses a stall divider 14 for animal stalls, comprising: 
first and second pipes 38, 42 each having a head end adapted for mounting on a fixed head-end barrier 52, whereby in use said pipes extend from said head end to a free end 74, 78, the pipes lying within and defining a substantially vertical plane which separates a pair of neighboring stalls; and 
a connecting member 72 comprising a curved length of flexible material (see para. 31 describing bendability of 72) having first and second ends, the first and second ends being adapted for mounting in the free ends of the first and second pipes, respectively.
-From Claim 3: Beechie discloses wherein said connecting member 72 comprises a solid flexible tube extending in a curved fashion from the free end 74 of the first pipe 38 to the free end 78 of the second pipe 42 (see Fig. 4 and para. 31). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beechie in view of US 4942965 to Comer (“Comer”).
-From Claim 2: Comer teaches the use of PP-R (polypropylene random copolymer) for its “toughness, resilience, and impact strength” (Col. 12, ll. 3-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Beechie by constructing the device out of PP-R as taught by Comer in order to provide toughness, resilience, and impact strength from wear and tear caused by animals.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beechie in view of US 7469659 to de Jonge et al. (“de Jonge”).
-From Claim 4: Beechie discloses wherein said connecting member 72 is secured to the free ends 74, 78 by being inserted into a hollow terminal portion at the free end of each pipe; however, Beechie does not disclose the connecting member also being secured by a bolt extending through the free end and the connecting member. 
De Jonge teaches an animal barrier comprising tubular connecting members 114, 117 connected to a pipe member 200 wherein the tubular connecting members are inserted into a hollow terminal portion of the pipe member 200 and secured by a bolt 315 extending through the hollow terminal portion and the connecting member.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Beechie by adding a bolt to the connection between pipe and connecting member as taught by de Jonge in order to enhance the connection strength.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as the cited references include structure similar to that of the presently claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J WILEY whose telephone number is (571)270-7324. The examiner can normally be reached Mon-Fri, 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 5712705281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J WILEY/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        11/3/2020